IN THE UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF VIRGINIA
Alexandria Division

UNITED STATES OF AMERICA
Vv,

1:19-cr-201 (LMB)
GEORGE AREF NADER,

Defendant.

Nee Nee Nee nee” Nee ee” ee”

ORDER

 

After the Court denied defendant George Aref Nader (“defendant” or “Nader”)’s Motion
for Compassionate Release [Dkt. No. 208], defendant filed a Second Motion for Compassionate
Release (“Motion”) [Dkt. No. 215]. In the Court’s Order denying defendant’s first Motion for
Compassionate Release, the Court explained that although defendant has health conditions that
put him at greater risk of severe illness from COVID-19, he has served very little of his 10-year
sentence for what are serious offenses. Defendant is currently serving a 10-year sentence
imposed on July 26, 2020, after pleading guilty to one count of possession of child pornography
and one count of transportation of a minor with intent to engage in criminal sexual activity
subsequent to a prior sex offense conviction. [Dkt. No. 171]. In his Motion, defendant asks to be
released due to the risk he faces from the COVID-19 pandemic. The government has filed an
opposition, and defendant has filed a reply and supplement. Finding that oral argument would
not assist the decisional process, defendant’s Motion will be decided on the papers submitted.
For the reasons that follow, this Motion will be denied.

An inmate seeking to modify a sentence under § 3582(c)(1)(A){i) must show
“extraordinary and compelling reasons to warrant [ ] a reduction” of the sentence. “In the context
of the COVID-19 outbreak, courts have found extraordinary and compelling reasons for

compassionate release when an inmate shows both a particularized susceptibility to the disease
and a particularized risk of contracting the disease at his prison facility.” United States v. Feiling,

No. 3:19-cr-112, 2020 WL 1821457, at *7 (E.D. Va. Apr. 10, 2020); see also United States v.

 

White, No. 2:07-cr-150, 2020 WL 1906845, at *1 n.2 (E.D. Va. Apr. 17, 2020). When
considering whether modification is appropriate, the Court also must consider any applicable 18
U.S.C. § 3553(a) factors. See 18 U.S.C. § 3582(c)(1)(A).

Defendant argues that the recent COVID-19 outbreak at the Alexandria Adult Detention
Center, where he is in custody, warrants his release, given that he suffers from progressive
coronary artery disease, hypertension, high cholesterol, and diabetes. Although defendant
describes a substantial increase in the number of positive COVID-19 cases at his facility in
January, the reasons for denying his Motion remain the same as in the Court’s prior December 9,
2020 Order. Defendant has served about 13 percent of a 10-year sentence imposed for serious
offenses involving the sexual exploitation of vulnerable minors. In a similar case, the Fourth
Circuit affirmed the district court’s denial of a defendant’s motion for compassionate release
where the defendant had significant chronic health conditions, including tricuspid atresia and
cirrhosis of the liver, but had served very little time out of a significant sentence for traveling to
engage in illicit sexual contact with a minor. United States v. Kibble, No. 20-7009, 2021 WL
1216543 (4th Cir. Apr. 1, 2021). Defendant has also informed the Court that he received the
second dose of a vaccine during the week of February 14, 2021 and is now fully vaccinated.
Because defendant’s risk of contracting COVID-19 has been significantly reduced, and based on
the short amount of time he has served for serious offenses, it is hereby

ORDERED that the Motion [Dkt. Nos. 213, 215] be and is DENIED.

The Clerk is directed to forward copies of this Order to counsel of record.

Y
Entered this 13 day of April, 2021.

Alexandria, Virginia Pe. .
/s/ aheda

Leonie M. Brinkeina
7 United States District Judge ‘

 

Pann
ner
:
’
